CROCKETT, Chief Justice:
Plaintiffs, an organization of plumbing contractors and three other trade associations, including some from Weber County, sued to enjoin defendant Weber County Board of Education from installing a sprinkling system on the Roy High School football field. Plaintiffs contend that the defendant’s use of its own maintenance employees to put in the sprinkling system was a violation of Section 53-11-1, U.C.A.1953, which requires advertising for bids “[wjhenever any schoolhouse is to be built” or any improvement constructed costing over $20,000.
The pertinent facts viewed in the light favorable to the trial court’s findings are these: The School District was short of finances. In fact, it had waited long past the time the school was needed before arranging for its construction. Because it did not have enough money, it did not include in the project as advertised for bids some items which might be included later. Examples are: some interior walls, seating in an auditorium, tile floor coverings in *205sóme areas, lighting on the football field, tennis courts and the sprinkling system in question. It was also shown that with respect to the latter item, similar economies were effected in two other schools in the District, by not installing a sprinkling system and by using movable surface watering systems instead.
After the contract for the school had been awarded and construction was well under way, additional funds from the State became available. It was then that the School Board decided they should install the sprinkling system on the football field at the least possible cost. By advertising for bids for the materials only, and using their regularly employed maintenance people during their free time from other duties, the job could be done for approximately $3200, about $2700 of it for materials, which they purchased from the lowest bidder.-
The position essayed by plaintiffs is that the board was obliged to consider the sprinkling system as part of the “building ■of the schoolhouse” which cost $2,600,000, and that it should have been included in the advertisements for bids for its construction; or alternatively, even though constructed later, it still must be considered as part of the entire project and advertised for bids.
In considering whether the trial court erred in refusing to find that the defendant Board had acted to circumvent the statutory requirements, there are certain principles which it is well to have in mind. The powers of the Board of Education are derived from statute and consist only of those expressly granted or those reasonably implied as necessary to carry out the duties imposed upon it.1 A number of sections of our code grant authority to school boards for the construction and maintenance of facilities for the operation of public school systems.2 Under the heading,. “Further Powers of Boards of Education,” Section 53-6-20, U.C.A.1953, provides:
Every board of education shall have power * * * to construct and erect school buildings and to furnish the same, * * * to purchase, exchange, repair and improve high school apparatus, books, furniture, fixtures and all other school supplies. It * * * may do all things needful for the maintenance, prosperity and success of the schools, and the promotion of education; * * *.
The extensive discretion reposed in the school board by this section is apparent.
We are aware that in decisions construing the powers of school districts, the *206terms “school building” and “schoolhouse” are often given a broad meaning to encompass the entire functioning school plant, including athletic facilities.3 However, from this fact and the fact that under the graiits of power to the board of education just referred to above, it has authority to construct and maintain athletic facilities, it does not necessarily follow that the sprinkling system in question must be regarded as coming within the language of Section 53-11-1, first referred to above, requiring bids “[wjhenever any schoolhouse is to be built.” Whether it does or not may depend upon the circumstances. For example, it seems quite obvious that if the schoolhouse itself has already been built, the construction of some additional facility or improvement to the school plant, such as the installation of some additional blackboards, visual aid equipment, or of a sprinkling system in the athletic' field, would not be within the meaning of the phrase “building a schoolhouse.” If it were so, the school administration would often be hampered in adapting school buildings and facilities to changing needs such as supplying the deficiencies listed above in this very building with which we are concerned. This would be squarely contrary to the plain intent of Section 53-6-20, above quoted which authorizes the Board to improve apparatus, books, furniture, fixtures and do all things needful for the maintenance, prosperity and success of the schools, and the promotion of education.
We have but recently pointed out that under our statutes the board of education is intended “to have plenary powers in administering the affairs of the school district.” In Ricker v. Board of Education of Millard County School District, this court said:
The duties of the board include that of purchasing schoolhouse sites and erecting ■ and remodeling school buildings. * * * [I]t is inherent in the nature of the board’s function in managing school district business that it have a broad latitude of discretion in order to carry out its objective of providing the best possible school system in the most efficient and economical zvay. * * *4
Recognition of the necessity of such latitude of discretion is shown in Section 53-*20711-1 which exempts from the requirements of bids, projects costing less than $20,000.5
The principle that the School Board may not fragment a building contract into separate units to avoid the requirement of bids nor otherwise circumvent the requirements of the statutes is sound. From what we have said it should be apparent that as we view the evidence there is a reasonable basis therein to substantiate the trial court’s refusal to find that the defendant Board did so. On the other hand, the evidence supports its findings to the contrary. Pertinent to this issue is the fact that the Board did request bids on the pipe and materials and bought them from the lowest bidder. This is evidence of its good faith and its desire to properly and lawfully perform its duty in administering the school system in “the most efficient and economical” manner possible. It is our opinion that its initiative and frugality in the premises should be approved and commended, rather than censured.
We have based our decision in this case on the issues hereinabove discussed because they appear to be of some importance and because they are at the heart o'f the controversy concerning which the parties resorted to the court for determination. This resolution of the matter renders it unnecessary to consider other and collateral issues raised by the defendant.6 (All emphasis added.)
Affirmed. Costs to defendant (respondent) .
TUCKETT, J., concurs.

. Allen v. Board of Ed. of Weber County School Dist., 120 Utah 556, 236 P.2d 756 (1951); Beard v. Board of Ed. of North Summit School Dist., 81 Utah 51, 16 P.2d 900 (1932).


. Sections 53-4-8, 53-6-20, 53-7-23, 53-9-1, 53-11-22, 53-11-37, U.C.A.1953.


. 47 Am.Jur. Schools, Sec. 5 (1943); School Bd. of School District No. U2-20, Jt.; Multnomah County v. Fanning, 232 Or. 593, 377 P.2d 4 (1962); Nicholas v. Calhoun, 204 Miss. 291, 37 So.2d 313 (1948); Board of Ed. of City of Asbury Park v. Hoek, 38 N.J. 213, 183 A.2d 633 (1962); Alexander v. Phillips, 31 Ariz. 503, 254 P. 1056, 52 A.L.R. 244 (1927). Contra see Board of Ed. of Louisville v. Williams, 256 S.W.2d 29 (Ky.1953).


. 16 Utah 2d 106, 396 P.2d 416 (1964); see also Allen v. Board of Ed. of Weber County School Dist., supra note 1; Beard v. Board of Ed. of No. Summit School Dist., supra note 1.


. Utah Sess.Laws 1963, Ch. 90, Sec. 1. The statute as amended in 1963 retained the language of its predecessor in limiting to one the number of advertisements required for building costs less than $5,-000, even though the new statute doesn’t require advertisement at all for projects costing less than $20,000 minimum. This conflict was apparently overlooked in amending the section. Under the findings and determination of the trial court, which are supported by the evidence here, it matters not whether advertising would have been necessary under the requirement of $5,000, or $20,000 of the somewhat ambiguous statute.


. See National Electric Contractors Ass’n. v. Seattle School Dist. No. 1, 66 Wash.2d 14, 400 P.2d 778 (1965), where under facts similar to ours the court discussed and adjudicated such issues.